                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

REBECCA D. ANDES,                            )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       No. 3:18-CV-169-HBG
                                             )
ANDREW M. SAUL,1                             )
Acting Commissioner of Social Security,      )
                                             )
               Defendant.                    )

                                 MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 14].

       Now before the Court is Plaintiff’s Motion for Summary Judgment and Memorandum in

Support [Docs. 11 & 12] and Defendant’s Motion for Summary Judgment and Memorandum in

Support [Docs. 15 & 16]. Rebecca D. Andes (“Plaintiff”) seeks judicial review of the decision of

the Administrative Law Judge (“the ALJ”), the final decision of Defendant Andrew M. Saul (“the

Commissioner”). For the reasons that follow, the Court will DENY Plaintiff’s motion and

GRANT the Commissioner’s motion.

I.     PROCEDURAL HISTORY

        On December 29, 2014, Plaintiff protectively filed an application for disability insurance

benefits and supplemental security income benefits pursuant to Titles II and XVI of the Social

Security Act, 42 U.S.C. §§ 401 et seq. and 1381 et seq., claiming a period of disability that began



       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
on June 1, 2013. [Tr. 20, 71, 95, 171, 175]. After her application was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ. [Tr. 126–27]. A hearing was held

on June 9, 2017. [Tr. 35–58]. On July 12, 2017, the ALJ found that Plaintiff was not disabled.

[Tr. 20–30]. The Appeals Council denied Plaintiff’s request for review on February 27, 2018 [Tr.

1–6], making the ALJ’s decision the final decision of the Commissioner.

       Having exhausted her administrative remedies, Plaintiff filed a Complaint with this Court

on May 2, 2018, seeking judicial review of the Commissioner’s final decision under Section 405(g)

of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions, and

this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       The ALJ made the following findings:

               1. The claimant meets the insured status requirements of the Social
               Security Act through December 31, 2014.

               2. The claimant has not engaged in substantial gainful activity since
               September 16, 2014, the alleged onset date (20 CFR 404.1571 et
               seq. and 416.971 et seq.).

               3. The claimant has the following severe impairments: cervical
               intraepithelial neoplasia, status/post ablation procedures and total
               abdominal hysterectomy and bilateral salpingo-oophorectomy,
               history of skin cancer, hearing loss, depression, and anxiety (20 CFR
               404.1520(c) and 416.920(c)).

               4. The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
               (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
               and 416.926).

               5. After careful consideration of the entire record, the undersigned
               finds that the claimant has the residual functional capacity to
               perform light work as defined in 20 CFR 404.1567(b) and
               416.967(b) except limited to indoor work to avoid exposure to the
                                                2
               sun, no exposure to loud noise in order to preserve hearing,
               occasional exposure to hazards, and limited to work that requires no
               more than occasional interaction with the public.

               6. The claimant is unable to perform any past relevant work (20
               CFR 404.1565 and 416.965).

               7. The claimant was born on September 17, 1964 and was 49 years
               old, which is defined as a younger individual age 45-49, on the
               alleged disability onset date. The claimant subsequently changed
               age category to closely approaching advanced age (20 CFR
               404.1563 and 416.963).

               8. The claimant has at least a high school education and is able to
               communicate in English (20 CFR 404.1564 and 416.964).

               9. Transferability of job skills is not material to the determination
               of disability because using the Medical-Vocational Rules as a
               framework supports a finding that the claimant is “not disabled,”
               whether or not the claimant has transferrable job skills (See SSR 82-
               41 and 20 CFR Part 404, Subpart P, Appendix 2).

               10. Considering the claimant’s age, education, work experience,
               and residual functional capacity, there are jobs that exist in
               significant numbers in the national economy that the claimant can
               perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

               11. The claimant has not been under a disability, as defined in the
               Social Security Act, from September 16, 2014, through the date of
               this decision (20 CFR 404.1520(g) and 416.920(g)).

[Tr. 23–29].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

                                                3
581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Therefore, the

Court will not “try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation omitted).

       On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes v.

Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

IV.    DISABILITY ELIGIBILITY

        “Disability” means an individual cannot “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). An individual will only be

considered disabled:

               if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
                                                 4
              in any other kind of substantial gainful work which exists in the
              national economy, regardless of whether such work exists in the
              immediate area in which he lives, or whether a specific job vacancy
              exists for him, or whether he would be hired if he applied for work.

§§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

              1. If claimant is doing substantial gainful activity, he is not disabled.

              2. If claimant is not doing substantial gainful activity, his
              impairment must be severe before he can be found to be disabled.

              3. If claimant is not doing substantial gainful activity and is
              suffering from a severe impairment that has lasted or is expected to
              last for a continuous period of at least twelve months, and his
              impairment meets or equals a listed impairment, claimant is
              presumed disabled without further inquiry.

              4. If claimant’s impairment does not prevent him from doing his
              past relevant work, he is not disabled.

              5. Even if claimant’s impairment does prevent him from doing his
              past relevant work, if other work exists in the national economy that
              accommodates his residual functional capacity (“RFC”) and
              vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4) and -(e), 416.920(a)(4), -(e). An RFC is the most a claimant can do despite his

limitations. §§ 404.1545(a)(1) and 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,
                                                 5
146 (1987)).

V.      ANALYSIS

        Plaintiff asserts that the ALJ’s disability decision is not supported by substantial evidence

in several regards. First, Plaintiff maintains that the ALJ failed to afford appropriate weight to the

opinion of his treating nurse practitioner, Whitney Davis, P.A.–C. [Doc. 12 at 7–9]. Next, Plaintiff

alleges that the ALJ did not adequately develop the record by failing to order a consultative

examination or have a medical expert testify at the hearing. [Id. at 10–12]. The Court will address

Plaintiff’s specific allegations of error in turn.

        A.      Opinion of Plaintiff’s Nurse Practitioner

        Plaintiff alleges that the ALJ’s RFC determination is not supported by substantial evidence

because the ALJ failed to afford appropriate weight to the opinion of his treating nurse practitioner,

Ms. Davis. Plaintiff asserts that the ALJ “failed to conduct an appropriate analysis of Ms. Davis’

opinion,” as the ALJ found that the opinion was inconsistent with the medical record, while also

noting that Plaintiff was unable to obtain any treatment records from Ms. Davis and Grace Internal

Medicine. [Id. at 9]. The Commissioner maintains that the ALJ properly evaluated Ms. Davis’

opinion and found that the opinion was inconsistent with the medical record as a whole. [Doc. 16

at 10–12].

        Ms. Davis completed two Medical Source Statements on July 15, 2016. [Tr. 441–44].

First, Ms. Davis assessed Plaintiff’s physical impairments, and noted that Plaintiff was “unable to

stand for long periods of time due to pelvic pain.” [Tr. 441]. Ms. Davis opined that Plaintiff had

limitations in sitting, standing, walking, stooping, and climbing due to her chronic pelvic pain.

[Id.]. Additionally, Ms. Davis opined that Plaintiff could never lift or carry, even less than five

pounds, during an average workday, as well as that Plaintiff could occasionally use her hands for
                                                     6
fine or gross manipulation and raise her right and left arms over her shoulders. [Id.]. Next, Ms.

Davis noted that Plaintiff would need to elevate her legs every forty-five minutes to an hour, or

get up and walk, and take unscheduled break periods due to her extreme pelvic pain. [Tr. 442].

       Ms. Davis also completed a Medical Source Statement related to Plaintiff’s cancer, and

noted Plaintiff’s “cervical cancer/post-surgery, chronic abdominal/pelvic pain.” [Tr. 443]. Ms.

Davis noted that Plaintiff had a hysterectomy which resulted in chronic pelvic pain. [Id.]. Further,

Ms. Davis indicated that Plaintiff has had significant emotional difficulty with her cancer, as it

increased her anxiety to where she does not move due to her increased pain.                [Tr. 444].

Accordingly, Ms. Davis opined that Plaintiff could not work or lift, as well as that she could only

stand or sit for fifteen minutes during an average workday. [Id.].

       In the disability decision, the ALJ reviewed Ms. Davis’ opinion and afforded it little

weight. [Tr. 28]. The ALJ noted that the opinion was “inconsistent with the evidence as a whole,”

as well as remarked that Plaintiff was “unsuccessful in getting any of this source’s records.” [Id.].2

The ALJ reviewed that Ms. Davis indicated that Plaintiff “has ongoing severe pelvic pain due to

previous cervical cancer,” but stated that “no chemotherapy was required and no additional surgery

was indicated.” [Id.]. Next, the ALJ found that Plaintiff’s “complaints of severe pelvic pain were

not voiced to her gynecologist and the other physicians she has seen,” as Plaintiff’s “gynecological

notes for the two years post-operatively show only mild dysplasia, which is not consistent with



       2
         At the administrative hearing, the ALJ agreed to leave the record open for the submission
of several medical records, including from Grace Internal Medicine, where Ms. Davis had
practiced. [Tr. 49]. Following the hearing, Plaintiff’s representative submitted medical records
from East Tennessee State University Family Medicine [Tr. 478–91], but notified the ALJ that
they were unable to obtain records from Grace Internal Medicine “due to the provider’s office
being closed down” [Doc. 16-1]. Plaintiff’s representative then informed the ALJ that “[t]he
record is now complete.” [Id.].
                                                7
such alleged severe pain.” [Id.].

       Earlier in the decision, the ALJ detailed Plaintiff’s treatment for her cervical cancer.

Following her total hysterectomy, the ALJ noted that Plaintiff was “discharged the following day

and post-operative visits show no complications or reports of severe pain,” as well as that follow-

up pap smears and pelvic exams from 2015 through early 2017 revealed “only mild dysplasia and

no need for specialist care or further treatment.” [Tr. 26]. When assessing Plaintiff’s allegations

of severe pelvic pain, the ALJ found that Plaintiff’s allegations of severe pain, including being

unable to stand for extended periods of time, are “not consistent with the gynecologic records”

which demonstrate that she “tolerated the hysterectomy very well and was discharged the

following day with no complications.” [Tr. 28]. Additionally, the ALJ stated that follow-up pap

smears have shown no more than mild dysplasia, and a review of Plaintiff’s progress notes did not

indicate that she complained of severe pain. [Id.]. Further, the ALJ found that there was no

indication that she was prescribed any pain medication after her hospital stay, and neither treating

physician “assessed any restrictions or limitations after a small post-operative course.” [Id.].

       Under the regulations, a “treating source” includes physicians, psychologists, or “other

acceptable medical source[s]” who provide, or have provided, medical treatment or evaluation and

who have, or have had, an ongoing treatment relationship with the claimant. 20 C.F.R. §§

404.1502; 416.902. Social Security Ruling 06-03p governs the opinions of “not acceptable

medical sources.” 2006 WL 2329939, at *2 (Aug. 9, 2006).3 Under the regulations, a “treating

source” includes physicians, psychologists, or “other acceptable medical source[s]” who provide,


       3
          “SSR 06-03p was rescinded [as to claims filed on or after] March 27, 2017, see Notice of
Rescission of Social Security Rulings, 82 Fed. Reg. 15263-01 (March 27, 2017), but was in effect
at the time of the ALJ’s decision, and as such, applies here.” Davis v. Comm’r of Soc. Sec., No.
1:16-CV-2446, 2018 WL 1377790, at *7 n.6 (N.D. Ohio Mar. 19, 2018).
                                                 8
or have provided, medical treatment or evaluation and who have, or have had, an ongoing treatment

relationship with the claimant. 20 C.F.R. §§ 404.1502; 416.902. Evidence from those who are

“not acceptable medical sources” or “other sources,” including nurse practitioners, “are important

and should be evaluated with key issues such as impairment severity and functional effects, along

with other relevant evidence in the file.” SSR 06–03p, 2006 WL 2329939, at *2; see McNamara

v. Comm’r of Soc. Sec., 623 F. App’x 308, 309 (6th Cir. 2015) (“A nurse practitioner is not an

‘acceptable medical source’ under the applicable regulations, but rather falls into the category of

‘other sources.’”) (citing 20 C.F.R. § 416.913(d)(1)).

       Therefore, as an “other source,” Ms. Davis’ opinion was not subject to any special degree

of deference. See Meuzelaar v. Comm’r of Soc. Sec., 648 F. App’x 582, 584 (6th Cir.

2016) (stating that “the opinion of a nurse or a nurse practitioner—is entitled to less weight than a

physician’s opinion because a nurse is not an ‘acceptable medical source’”). Interpreting Social

Security Ruling 06-03p, the Sixth Circuit has found that “[o]pinions from non–medical sources

who have seen the [Plaintiff] in their professional capacity should be evaluated by using the

applicable factors, including how long the source has known the individual, how consistent the

opinion is with other evidence, and how well the source explains the opinion.” Cruse v. Comm’r

of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007).

       Here, the ALJ properly considered Ms. Davis’ opinion, and provided several reasons for

assigning it little weight. First, Plaintiff misstates the ALJ’s reasoning for assigning little weight

to Ms. Davis’ opinion. The ALJ did not find that her opinion was inconsistent with Plaintiff’s

treatment records, which were not available to the ALJ, but rather that the opinion was

“inconsistent with the evidence as a whole.” [Tr. 28]. The ALJ detailed the evidence in the



                                                   9
medical record that he found inconsistent with Ms. Davis’ opinion both immediately after

affording it little weight, as well as throughout the disability decision.

       Additionally, the ALJ properly considered whether Ms. Davis’ opinion was consistent with

the medical record, and ultimately found that the medical record did not support Plaintiff’s

complaints of disabling pelvic pain. “The extent to which a physician assistant’s opinion is

consistent with the record as a whole is a factor in determining how much weight to give that

opinion.” Scruggs v. Colvin, No. 2:15-058, 2016 WL 6110457, at *4 (M.D. Tenn. Sept. 29, 2016)

(citing Irvin v. Comm’r of Soc. Sec., 573 F. App’x 498, 501 (6th Cir. 2014)), report and

recommendation adopted by, 2016 WL 6094370 (M.D. Tenn. Oct. 19, 2016). Importantly, Ms.

Davis noted that Plaintiff has “chronic pelvic pain” [Tr. 441, 443], and listed Plaintiff’s pelvic pain

as the impairment causing the opined functional limitations. However, the ALJ reviewed that

Plaintiff’s treatment notes did not indicate that she complained of severe pain, and her

“gynecological notes” reflect only mild dysplasia in the two years following her operation, “which

is not consistent with such alleged severe pain.” [Tr. 28]. Although Plaintiff would interpret the

medical evidence differently, the Court finds that the ALJ’s determination was within his “zone of

choice.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 407 (6th Cir. 2009); see also Huizar v.

Astrue, No. 3:07CV411-J, 2008 WL 4499995, at *3 (W.D. Ky. Sept. 29, 2008) (“While plaintiff

understandably argues for a different interpretation of the evidence from that chosen by the ALJ,

the issue is not whether substantial evidence could support a contrary finding, but simply whether

substantial evidence supports the ALJ’s findings.”).

       The ALJ considered Ms. Davis’ status as an “other source,” and properly explained the

weight assigned to her opinion. See Meuzelaar v. Comm’r of Soc. Sec., 648 F. App’x 582, 584

(6th Cir. 2016). Further, the ALJ was not required to assign controlling weight to the opinion, and
                                                  10
the ALJ assessed how Ms. Davis’ opinion was consistent with the medical record as a whole. The

consistency of a medical opinion with other evidence in the record is one factor that may be

considered in evaluating medical opinion evidence from an “other source.” See SSR 06-03p, 2006

WL 2329939, at *4. Here, the ALJ discussed the medical record regarding Plaintiff’s pelvic pain

throughout the disability decision, and summarized Plaintiff’s treatment record as a reason for

assigning little weight to the opinion. See id. at *4–5 (noting that whether an other source’s

opinion is consistent with other evidence is relevant to evaluation of source’s opinion); see

also Crum v. Comm’r of Soc. Sec., 660 F. App’x 449, 457 (6th Cir. 2016) (“No doubt, the ALJ did

not reproduce the list of these treatment records a second time when she explained why Dr. Bell’s

opinion was inconsistent with this record. But it suffices that she listed them elsewhere in her

opinion.”) (citing Forrest v. Comm’r of Soc. Sec., 591 F. App’x 359, 366 (6th Cir. 2014)).

       Lastly, the ALJ did not summarily dismiss the opinion because it was given by a nurse

practitioner. See, e.g., Antonaros-Ewing v. Comm’r of Soc. Sec., No. 3:14-CV-13, 2015 WL

5047968, at *5 (S.D. Ohio Feb. 17, 2015) (“Such detailed and reasoned explanation shows that,

contrary to Plaintiff’s contention, the ALJ did not discount [the nurse practitioner’s opinions]

solely because she is not an ‘acceptable medical source.’ Instead, the ALJ appropriately recognized

that—as an ‘other source’—[the nurse practitioner’s] opinions are not entitled to ‘special

deference’ under the regulations (in comparison to, for example, a treating physician).”); cf. Cruse

v. Comm’r of Soc. Sec., 502 F.3d 532 (6th Cir. 2007) (finding the ALJ failed to properly assess the

nurse practitioner’s opinion, as the “ALJ’s only explanation for discounting [the nurse

practitioner’s] opinion was that ‘[the nurse practitioner] is neither a medical doctor nor a vocational

expert, and thus lacks the credentials for making such a determination’”).

       Accordingly, the Court finds that the ALJ appropriately considered Ms. Davis’ opinion and
                                                  11
properly stated his reasons for assigning it little weight. See Hill v. Comm’r of Soc. Sec., 560 F.

App’x 547, 550 (6th Cir. 2014) (“Thus, the ALJ properly considered the [therapist’s] opinion as

an ‘other source’ and explained her reasons for giving it ‘little to no weight.’”).

       B.      ALJ’s Responsibility to Develop the Record

       Plaintiff asserts that “[t]he ALJ did not adequately develop the record where, after

affording little weight to every medical opinion in the record, he thereafter failed to order a

consultative examination or have a medical expert testify at the hearing.” [Doc. 12 at 10]. Plaintiff

claims that by finding that Plaintiff’s mild dysplasia was not consistent with her alleged severe

pain, the ALJ “substituted his own interpretation of the available data.” [Id. at 12]. The

Commissioner maintains that the ALJ “gave multiple reasons for discounting Plaintiff’s

debilitating complaints, and the balance of his analysis is closely and affirmatively linked to

substantial evidence in the record.” [Doc. 16 at 15].

       While the claimant bears the ultimate burden of establishing that she is entitled to disability

benefits, the ALJ has an affirmative duty to develop the factual record upon which his decision

rests, regardless whether the claimant is represented by counsel. See, e.g., Wright–Hines v.

Comm’r of Soc. Sec., 597 F.3d 392, (6th Cir. 2010) (“This court has also long recognized

an ALJ’s obligation to fully develop the record.”) (citation omitted); Lashley v. Sec’y of Health

and Human Servs., 708 F.2d 1048, 1051 (6th Cir. 1983) (stating the ALJ has “the

ultimate responsibility for ensuring that every claimant receives a full and fair hearing”).

       The regulations provide that the agency “may ask [the claimant] to have one or more

physical or mental examinations or tests” if the claimant’s “medical sources cannot or will not give

us sufficient medical evidence” to determine whether the claimant is disabled. 20 C.F.R. §

416.917. Additionally, “[a]n ALJ has discretion to determine whether further evidence, such as
                                                 12
additional testing or expert testimony, is necessary.” Foster v. Halter, 279 F.3d 348, 355 (6th Cir.

2001). The ALJ had no “special, heightened duty to develop the record” in this case because

Plaintiff was represented by counsel. Nabours v. Comm’r of Soc. Sec., 50 F. App’x 272, 275 (6th

Cir. 2002). However, the ALJ has the ultimate responsibility to ensure that a claimant receives a

full and fair hearing, Richardson v. Perales, 402 U.S. 389, 411 (1971), which includes a duty to

fully and fairly develop the record. See Johnson v. Sec’y of Health & Human Servs., 794 F.2d

1106, 1111 (6th Cir. 1986).

       First, Plaintiff claims that the ALJ’s RFC determination “must be supported by at least one

medical opinion.” [Doc. 12 at 11]. However, it is well-established that when evaluating the

claimant’s RFC, the ALJ is not required to base his RFC findings entirely on a physician’s

opinion. See, e.g., Mokbel-Alijahmi v. Comm’r of Soc. Sec., 732 F. App’x 395, 401–02 (6th Cir.

2018) (“We have previously rejected the argument that a residual functional capacity

determination cannot be supported by substantial evidence unless a physician offers an opinion

consistent with that of the ALJ.”) (citing Shepard v. Comm’r of Soc. Sec., 705 F. App’x 435, 442–

43 (6th Cir. 2017) (rejecting the argument that “the ALJ’s [residual functional capacity] lacks

substantial evidence because no physician opined that [the claimant] was capable of light

work”); Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th Cir. 2013) (rejecting the same

argument because “the ALJ is charged with the responsibility of determining the

[residual functional capacity] based on her evaluation of the medical and non-medical evidence”)).

       Plaintiff challenges the ALJ’s analysis regarding Ms. Davis’ opinion that Plaintiff’s mild

dysplasia upon examination was “not consistent with such alleged severe pain.” [Tr. 28].

Additionally, in the disability decision, the ALJ assigned little weight to the opinions of the

nonexamining state agency physicians, who opined that Plaintiff had no severe impairments,
                                                13
because the ALJ found that Plaintiff’s severe impairments “would limit her to a range of light

exertion with the above-stated restrictions related to skin lesions, hearing loss and social anxiety.”

[Tr. 27].

        As the Court has previously detailed, the ALJ provided several reasons for assigning little

weight to Ms. Davis’ opinion. The ALJ extensively reviewed Plaintiff’s treatment notes related

to her pelvic pain, and found that the medical record following Plaintiff’s hysterectomy did not

indicate any complaints of pelvic pain, that she was prescribed any pain medication, or that any

physician assessed any restrictions or limitations after a small post-operative course. [Id.].

Although Plaintiff asserts that the ALJ improperly interpreted gynecological notes showing only

mild dysplasia, the ALJ noted that “the pathology has shown no evidence of any malignancy and

no indication of any further [gynecological] treatment needed.” [Id.]. Ultimately, the ALJ did not

improperly interpret Plaintiff’s treatment records showing only mild dysplasia; rather, the ALJ

summarized the medical record to find no evidence of chronic post-operative pelvic pain.

Significantly, Ms. Davis listed “chronic” and “extreme” pelvic pain as the cause of the assessed

functional limitations. [Tr. 441–44]. Additionally, the ALJ considered Ms. Davis’ opinion, as

well as the opinions of the nonexamining state agency consultants, and appropriately detailed his

reasoning for affording little weight to the opinions.

        An ALJ does not improperly assume the role of a medical expert by assessing the medical

and non-medical evidence before rendering the RFC. Poe v. Comm’r of Soc. Sec., 342 F. App’x

149, 157 (6th Cir. 2009). “The Sixth Circuit has repeatedly upheld ALJ decisions where the ALJ

rejected medical opinion testimony and determined [the] RFC based on objective medical evidence

and non-medical evidence.” Henderson v. Comm’r of Soc. Sec., No. 1:08-cv-2080, 2010 WL

750222, at *2 (N.D. Ohio Mar. 2, 2010) (internal citations omitted).              “Rather, it is the
                                                 14
Commissioner’s prerogative to determine whether a certain symptom or combination of symptoms

renders a claimant unable to work.” Luukkonen v. Comm’r Soc. Sec., 653 F. App’x 393, 402 (6th

Cir. 2016) (citing 20 C.F.R. § 416.929(c)(1), -(d)(2)). The ALJ is responsible for weighing medical

opinions, as well as resolving conflicts in the medical evidence of record. Richardson v. Perales,

402 U.S. 389, 399 (1971); see also 20 C.F.R. § 416.946(c) (stating the final responsibility for

assessing a claimant’s RFC rests with the ALJ).

       Plaintiff also submits that the ALJ failed to develop the record by not ordering a

consultative examination or having a medical expert testify at the hearing after dismissing “the

only opinion in the record that spoke to Plaintiff’s functional limitations.” [Doc. 12 at 12].

However, the Court notes that Plaintiff possesses the burden to demonstrate that she suffers from

a disabling condition. Trandafir v. Comm’r of Soc. Sec., 58 F. App’x 113, 115 (6th Cir. 2003)

(citing 20 C.F.R. § 404.1512(a)); see also Landsaw v. Sec’y of Health & Human Servs., 803 F.2d

211, 214 (6th Cir. 1986) (“The burden of providing a complete record, defined as evidence

complete and detailed enough to enable the [Commissioner] to make a disability determination,

rests with the claimant.”) (internal citation omitted). Plaintiff fails to point to medical evidence in

the record, or contradict the ALJ’s interpretation of the objective evidence, regarding her alleged

pelvic pain that would establish her disability.

       Further, the applicable regulations do not require an ALJ to refer a claimant to a

consultative specialist. See Landsaw, 803 F.2d at 214; see also Foster v. Halter, 279 F.3d 348,

355 (6th Cir. 2001). The regulations provide that the agency “may ask [the claimant] to have one

or more physical or mental examinations or tests” if the claimant’s “medical sources cannot or will

not give us sufficient medical evidence” to determine whether the claimant is disabled. 20 C.F.R.

§ 416.917. Additionally, it is not error to fail to obtain additional evidence where the record
                                                   15
contains a “considerable amount of evidence” pertaining to the claimant’s limitations. Culp v.

Comm’r of Soc. Sec., 529 F. App’x 750, 751 (6th Cir. 2013).

       Here, as Plaintiff fails to point to evidence to challenge the ALJ’s interpretation of the

medical record, and the medical record contained sufficient evidence for the ALJ to base his RFC

determination on, the Court finds that the ALJ was not required to order a consultative

examination. See Lucas v. Astrue, No. 1:11CV2497, 2013 WL 1150026, at *4 (N.D. Ohio Feb.

15, 2013) (finding the ALJ was not required to order a consultative examination, as “[w]hile there

are no treating physician or treating psychiatrist reports in the record, there are many treatment

notes from Plaintiff’s medical sources, as well as diagnostic test results, and two agency reviewing

psychologist    assessments    regarding    Plaintiff’s   conditions    and   abilities”), report   and

recommendation adopted sub nom., Lucas v. Comm’r of Soc. Sec., 2013 WL 1150019 (N.D. Ohio

Mar. 19, 2013). Although the ALJ agreed to leave the record open for Plaintiff to submit additional

records from Ms. Davis, Plaintiff submitted treatment records from another provider and stated

that “[t]he record is now complete.” [Doc. 16-1].

       Accordingly, the ALJ’s finding that Plaintiff could perform a modified range of light work

was within his “zone of choice,” despite affording little weight to the opinions of Plaintiff’s treating

nurse practitioner and the nonexamining state agency consultants. See Blakley v. Comm’r of Soc.

Sec., 581 F.3d 399, 406 (6th Cir. 2009) (holding that “[t]he substantial-evidence standard . . .

presupposes that there is a zone of choice within which the decisionmakers can go either way” and

that as long as substantial evidence supports the ALJ’s finding, the fact that the record contains

evidence which could support an opposite conclusion is irrelevant) (quotations omitted).

VI.    CONCLUSION

       Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 11] will be
                                                  16
DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 15] will be GRANTED.

The decision of the Commissioner will be AFFIRMED. The Clerk of Court will be DIRECTED

to close this case.

        ORDER ACCORDINGLY.



                                       United States Magistrate Judge




                                         17
